Rehearing granted, July 5, 2006




                             PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ROBERT L. JORDAN,                         
                Plaintiff-Appellant,
                 v.
ALTERNATIVE RESOURCES
CORPORATION; INTERNATIONAL
BUSINESS MACHINES CORPORATION,
              Defendants-Appellees.
                                                       No. 05-1485

THE METROPOLITAN WASHINGTON
EMPLOYMENT LAWYERS ASSOCIATION;
PUBLIC JUSTICE CENTER; EQUAL
EMPLOYMENT OPPORTUNITY
COMMISSION,
        Amici Supporting Appellant.
                                          
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
              Deborah K. Chasanow, District Judge.
                      (CA-04-1091-8-DKC)

                       Argued: March 14, 2006

                       Decided: May 12, 2006

   Before WIDENER, NIEMEYER, and KING, Circuit Judges.



Affirmed by published opinion. Judge Niemeyer wrote the majority
opinion, in which Judge Widener joined. Judge King wrote a dissent-
ing opinion.
2              JORDAN v. ALTERNATIVE RESOURCES CORP.
                            COUNSEL

ARGUED: Stephen Zak Chertkof, HELLER, HURON, CHERTKOF,
LERNER, SIMON & SALZMAN, P.L.L.C., Washington, D.C., for
Appellant. Paul D. Ramshaw, UNITED STATES EQUAL EMPLOY-
MENT OPPORTUNITY COMMISSION, Appellate Services, Wash-
ington, D.C., for Equal Employment Opportunity Commission,
Amicus Supporting Appellant. William C. Sammons, TYDINGS &
ROSENBERG, Baltimore, Maryland, for Appellees. ON BRIEF:
Douglas B. Huron, Tammany M. Kramer, HELLER, HURON,
CHERTKOF, LERNER, SIMON & SALZMAN, P.L.L.C., Washing-
ton, D.C., for Appellant. Marc R. Jacobs, SEYFARTH SHAW,
L.L.P., Chicago, Illinois, for Appellee Alternative Resources Corpo-
ration; J. Hardin Marion, Melvina C. Ford, TYDINGS & ROSEN-
BERG, Baltimore, Maryland, for Appellee International Business
Machines Corporation. R. Scott Oswald, EMPLOYMENT LAW
GROUP, P.L.L.C., Washington, D.C., for The Metropolitan Washing-
ton Employment Lawyers Association and Public Justice Center,
Amici Supporting Appellant. Eric S. Dreiband, General Counsel, Vin-
cent J. Blackwood, Acting Associate General Counsel, UNITED
STATES EQUAL EMPLOYMENT OPPORTUNITY COMMIS-
SION, Washington, D.C., for Equal Employment Opportunity Com-
mission, Amicus Supporting Appellant.


                             OPINION

NIEMEYER, Circuit Judge:

   When the news broke in October 2002 that police in Montgomery
County, Maryland, had captured two black men suspected of being
the snipers who had randomly shot 13 individuals, killing 10, in sepa-
rate incidents over a period of weeks, terrorizing the people of Mary-
land, Virginia, and the District of Columbia, an IBM employee
watching the news on television in one of IBM’s Montgomery County
offices exclaimed, "They should put those two black monkeys in a
cage with a bunch of black apes and let the apes f--k them." A fellow
employee, Robert Jordan, who is black, was in the room at the time
and heard the crude exclamation. Jordan was offended and discussed
               JORDAN v. ALTERNATIVE RESOURCES CORP.                 3
the incident with two other co-workers, who told him that the
employee had made similar comments before. Jordan then reported
the incident to management. A month later Jordan was fired, purport-
edly because he was "disruptive," his position "had come to an end,"
and management personnel "don’t like you and you don’t like them."

   Jordan sued IBM and Alternative Resources Corporation ("ARC"),
alleging that they jointly were his employer, for retaliation in viola-
tion of Title VII of the Civil Rights Act of 1964, and for breach of
contract, fraud, and violations of local employment laws. Pursuant to
the motion of IBM and ARC, the district court dismissed the com-
plaint by order dated March 30, 2005, under Federal Rule of Civil
Procedure 12(b)(6) for failure to state a claim upon which relief can
be granted, and entered judgment on April 26, 2005. The court held
that Jordan was not protected by Title VII from his employers’ retali-
ation because no objectively reasonable person could have believed
that, in reporting the incident to management, Jordan was opposing
an unlawful hostile work environment.

  Jordan appealed, and, for the reasons that follow, we affirm.

                                   I

   In his complaint, Jordan alleges that in October 2002, he was
employed jointly by ARC and IBM in Montgomery County, Mary-
land, because of the business relationship between the companies. He
had entered into an at-will employment relationship with ARC in
December 1998 as a network technician and, before October 2002,
had been assigned to work at the IBM office in Gaithersburg, Mont-
gomery County, Maryland.

   While in the network room at IBM’s office on October 23, 2002,
Jordan alleges that he heard his co-worker, Jay Farjah, who was
watching television, exclaim — not directly to Jordan but in his pres-
ence — "They should put those two black monkeys in a cage with a
bunch of black apes and let the apes f--k them." Farjah was speaking
to the television in an emotional response to a report that John Allen
Muhammad and Lee Boyd Malvo had been captured.*

   *Jordan’s complaint alleges that Jordan and Farjah were watching the
television report "immediately" after Muhammad and Malvo’s capture
4              JORDAN v. ALTERNATIVE RESOURCES CORP.
   Over a period of three weeks before Muhammad and Malvo were
captured, they prowled the greater Washington, D.C. area and shot 13
people at random times and in public places from hidden positions.
They killed 10 people and seriously wounded 3. Because of the snip-
ers’ apparent lack of motive and design, the people of Maryland, Vir-
ginia, and Washington, D.C. were terrorized. Many refused to take
children to school, and others refused to leave their cars to purchase
gasoline. After the snipers’ names and a description of their car were
released by Montgomery County police late on October 23, a motorist
observed a car fitting the description at a rest stop on I-70, and Malvo
and Muhammad were arrested. Jordan and Farjah were watching this
breaking news report on a television at the IBM facility.

   In his complaint, Jordan alleges that he was offended by Farjah’s
statement and reported it to two IBM supervisors, Mary Ellen Gillard
and C.J. Huang, explaining that he believed that Farjah should not
speak so callously in the office. After Gillard spoke with Farjah, who
claimed that he only said, "They should put those two monkeys in a
cage," Jordan told Gillard he was going to raise his complaint with
Ron Thompson, IBM’s site manager. Jordan also complained to ARC
manager Sheri Mathers.

   Jordan alleges that during the month following his complaints
about Farjah’s inappropriate statement, Gillard delayed Jordan’s work
shift by two-and-a-half hours and gave him additional work assign-
ments. Jordan also alleges that Huang made a derogatory remark and
gestured toward Jordan at an office Thanksgiving party. On Novem-
ber 21, 2002, ARC manager Mathers telephoned Jordan and fired him
because, as Jordan alleges, he was "disruptive," his position "had
come to an end," and IBM employees and officials "don’t like you
and you don’t like them."

  Alleging retaliatory discharge in violation of 42 U.S.C. § 2000e-
3(a), 42 U.S.C. § 1981, and related state laws, Jordan sued IBM and

on "October 23." While Montgomery County police identified Muham-
mad and Malvo late in the evening of October 23, 2002, the two were
not captured until the early morning hours of October 24, 2002. This dis-
crepancy, however, is immaterial, and we assume what has been alleged
in the complaint to be true for purposes of reviewing the dismissal order.
               JORDAN v. ALTERNATIVE RESOURCES CORP.                   5
ARC based on his claim that they fired him for complaining about
Farjah’s statement. IBM and ARC filed a motion under Federal Rule
of Civil Procedure 12(b)(6), alleging that the complaint failed to state
a claim upon which relief can be granted. While the defendants’
motion to dismiss was pending, Jordan filed a motion for leave to file
an amended complaint to add an allegation that after hearing Farjah’s
remark, he discussed it with several co-workers, and "[a]t least two
of the co-workers told Jordan that they had heard Farjah make similar
offensive comments many times before." Jordan also proposed to add
new state law claims for breach of contract, fraud, and wrongful dis-
charge.

   The district court granted the defendants’ motion to dismiss, and in
doing so not only ruled on the original complaint, but also considered
the proposed amended complaint, concluding that it too failed to state
a claim upon which relief could be granted. The court held that IBM
and ARC could not be liable for retaliation because "Plaintiff has
failed to allege that he engaged in a statutorily protected activity." As
the court explained, "A plaintiff bringing a claim under the opposition
clause of Title VII must at a minimum have held a reasonable good
faith belief at the time he opposed an employment practice that the
practice was violative of Title VII" (internal quotation marks, alter-
ations, and citation omitted). The court concluded that "Farjah’s com-
ment, which [Jordan] does not allege was directed at him, simply is
not such a violation." Addressing the proposed amended complaint,
the court stated that the additional facts alleged

    still [do] not make "objectively reasonable" Plaintiff’s belief
    that Defendants engaged in unlawful employment practices
    by allowing an abusive working environment to persist. . . .
    [N]o facts are alleged to indicate that these prior comments,
    taken alone or in conjunction with the incident involving
    Plaintiff, constituted a hostile work environment. Plaintiff’s
    amended complaint does not specify the frequency, severity,
    or nature of the prior comments, nor even any aspect of their
    content; it merely states that "two of the co-workers told
    Jordan that they heard Farjah make similar offensive com-
    ments many times before."

From the district court’s April 26, 2005 judgment dismissing Jordan’s
complaint, Jordan filed this appeal.
6              JORDAN v. ALTERNATIVE RESOURCES CORP.
                                    II

   Our review of an order granting a motion to dismiss filed under
Federal Rule of Civil Procedure 12(b)(6) is de novo and focuses only
on the legal sufficiency of the complaint. In conducting this review,
we "take the facts in the light most favorable to the plaintiff," but "we
need not accept the legal conclusions drawn from the facts," and "we
need not accept as true unwarranted inferences, unreasonable conclu-
sions, or arguments." Eastern Shore Mkts., Inc. v. J.D. Assocs. Ltd.
P’ship, 213 F.3d 175, 180 (4th Cir. 2000); see also Bass v. E.I.
DuPont de Nemours & Co., 324 F.3d 761, 765 (4th Cir. 2003).

                                   III

   At the heart of Jordan’s complaint is the allegation that IBM and
ARC retaliated against him because he complained about Farjah’s
racist exclamation, made in response to a television report that the
two snipers had been captured. From Jordan’s experience, Farjah’s
comment, directed at the news report, was the only time that he had
ever heard a racist comment from Farjah. Moreover, Jordan does not
complain of any other similar statements made to him by others or
heard by him in the workplace. He contends, however, that his com-
plaint about Farjah’s comment was about an "incipient violation" of
Title VII and therefore is protected by § 704(a) of Title VII, 42 U.S.C.
§ 2000e-3(a) (prohibiting discrimination when an employee has
opposed a practice made unlawful by Title VII). Otherwise, as Jordan
argues, "[F]ew workers would accept this early-reporting invitation
[to report incipient violations] if they knew they could be fired for
their efforts."

   IBM and ARC contend that Title VII protects an employee against
retaliation for opposing workplace conduct only if the employee had
both a subjective belief and an objectively reasonable belief that the
employer had engaged in activity that violated the discrimination stat-
utes. The defendants argue that on the facts alleged in this complaint,
Jordan’s belief could not have been objectively reasonable because "a
plethora of authority holds squarely to the contrary . . . a single verbal
incident in the workplace, no matter how racially charged, is
[in]sufficient to create a racially hostile work environment." They
               JORDAN v. ALTERNATIVE RESOURCES CORP.                 7
assert that "because the law on this point is so clear, Jordan [could
not] have held an objectively reasonable belief to the contrary."

  The relevant provision of Title VII reads:

    It shall be an unlawful employment practice for an employer
    to discriminate against any of his employees . . . because he
    has opposed any practice made an unlawful employment
    practice by this subchapter.

42 U.S.C. § 2000e-3(a). The plain meaning of the statutory language
provides protection of an employee’s opposition activity when the
employee responds to an actual unlawful employment practice. Read-
ing the language generously to give effect to its purpose, however, we
have also held that opposition activity is protected when it responds
to an employment practice that the employee reasonably believes is
unlawful. EEOC v. Navy Fed. Credit Union, 424 F.3d 397, 406-07
(4th Cir. 2005) (citing United States ex rel. Wilson v. Graham County
Soil & Water Conservation Dist., 367 F.3d 245, 255 (4th Cir. 2004),
vacated on other grounds 125 S. Ct. 2444 (2005); and Nealon v.
Stone, 958 F.2d 584, 590 (4th Cir. 1992)); see also Peters v. Jenney,
327 F.3d 307, 320-21 (4th Cir. 2003). Because the analysis for deter-
mining whether an employee reasonably believes a practice is unlaw-
ful is an objective one, the issue becomes one that may be resolved
as a matter of law. See Clark County Sch. Dist. v. Breeden, 532 U.S.
268 (2001) (per curiam) (resolving the objective reasonableness of
Title VII plaintiff’s beliefs through the summary judgment proce-
dure).

   The "unlawful employment practices" that an employee can
oppose, and thereby be protected from retaliation, include practices
that "discriminate against any individual with respect to his compen-
sation, terms, conditions, or privileges of employment, because of
such individual’s race." 42 U.S.C. § 2000e-2(a)(1). Such discrimina-
tion includes maintaining a racially hostile work environment, i.e., a
"workplace . . . permeated with discriminatory intimidation, ridicule,
and insult that is sufficiently severe or pervasive to alter the condi-
tions of the victim’s employment and create an abusive working envi-
ronment." Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993)
(quoting Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 65, 67
8              JORDAN v. ALTERNATIVE RESOURCES CORP.
(1986) (internal quotation marks omitted)). Courts determine
"whether an environment is sufficiently hostile or abusive by ‘looking
at all the circumstances,’ including the ‘frequency of the discrimina-
tory conduct; its severity; whether it is physically threatening or
humiliating, or a mere offensive utterance; and whether it unreason-
ably interferes with an employee’s work performance.’" Faragher v.
City of Boca Raton, 524 U.S. 775, 787-88 (1998) (quoting Harris,
510 U.S. at 23); see also Breeden, 532 U.S. at 270 ("[W]orkplace
conduct is not measured in isolation"). "A recurring point in these
opinions is that simple teasing, off-hand comments, and isolated inci-
dents (unless extremely serious) will not amount to discriminatory
changes in the terms and conditions of employment." Faragher, 524
U.S. at 788 (citations and internal quotation marks omitted).

   Unlike other, more direct and discrete unlawful employment prac-
tices, hostile work environments generally result only after an accu-
mulation of discrete instances of harassment. See Nat’l R.R.
Passenger Corp. v. Morgan, 536 U.S. 101, 115 (2002) ("Hostile envi-
ronment claims are different in kind from discrete acts. Their very
nature involves repeated conduct. . . . Such claims are based on the
cumulative effect of individual acts"); Spriggs v. Diamond Auto
Glass, 242 F.3d 179, 184 (4th Cir. 2001).

   In this case, both Jordan and the defendants agree that Jordan’s
complaint to IBM and ARC’s managers was opposition activity and
that the only conceivable unlawful employment practice that Jordan
could have been opposing was a hostile work environment. Thus, the
question reduces to whether Jordan complained about an actual hos-
tile work environment or, if there was not one, whether Jordan could
reasonably have believed there was one.

                                  A

   On the question of whether Jordan was complaining of an actual
hostile work environment made unlawful by Title VII, we readily
conclude that he was not. While Farjah’s comment to the television
on October 23, 2002 (or October 24) was unacceptably crude and rac-
ist, it was an isolated emotional response directed at the snipers
through the television set when Farjah heard the report that they had
been arrested. Because the remark was rhetorical insofar as its object
               JORDAN v. ALTERNATIVE RESOURCES CORP.                  9
was beyond the workplace, it was not directed at any fellow
employee. Moreover, it was a singular and isolated exclamation, hav-
ing not been repeated before or after October 23, 2002. Jordan does
not and cannot allege in his complaint that Farjah’s comment altered
the terms and conditions of his employment. Based on all that Jordan
knew, Jordan reasonably concluded that the remark was inappropriate
and should not have been made. And while we agree with Jordan’s
sentiment, we conclude that such an allegation is a far cry from alleg-
ing an environment of crude and racist conditions so severe or perva-
sive that they altered the conditions of Jordan’s employment with
IBM or ARC. The complaint does not describe a workplace perme-
ated by racism, by threats of violence, by improper interference with
work, or by conduct resulting in psychological harm. See Faragher,
524 U.S. at 787-88.

                                   B

   The question of whether Jordan could reasonably have believed
that he was complaining of a hostile work environment made unlaw-
ful by Title VII requires more discussion and must be determined
through an objective-reasonableness inquiry, as exemplified by our
recent decision in EEOC v. Navy Federal Credit Union, 424 F.3d 397
(4th Cir. 2005).

   In Navy Federal, management had concocted a secret and elaborate
scheme to create an unfavorable personnel record and then, based on
the record, fire a black female employee in retaliation for her internal
complaints about race, sex, and age discrimination. The employee’s
supervisor refused to participate in the plan. When the supervisor’s
employment was terminated because the supervisor resisted manage-
ment’s plan, the EEOC sued Navy Federal for retaliation. We held
that the supervisor’s resistance and refusals were opposition activity
protected by § 2000e-3(a) even though Navy Federal’s management
had not yet accomplished its discriminatory scheme by firing the
black female employee. Thus even though Navy Federal probably
was not liable at that point for actual discrimination in violation of
Title VII, we held that the supervisor held "a reasonable belief that
Navy Federal was unlawfully retaliating" against the employee
because management "[had] set in motion a plan to terminate [the
black female employee] in retaliation for her complaints of racial dis-
10             JORDAN v. ALTERNATIVE RESOURCES CORP.
crimination, while at the same time seeking to conceal their improper
motives." Navy Fed., 424 F.3d at 407 (emphasis added). Even though
implementation of Navy Federal’s plan to fire the black female
employee was not sufficiently advanced to establish an actual Title
VII violation, there was no question that if accomplished, the plan
would have amounted to a Title VII violation. We concluded that the
supervisor could reasonably believe that she opposed an employment
action made unlawful by Title VII by interrupting accomplishment of
an illegal plan that she knew management was carrying out.

   In this case, Jordan argues that he had an objectively reasonable
belief that Title VII was about to be violated because "had [Farjah]
continued, unabated, his conduct would at some point have ripened
into [a] racially hostile work environment." While in the abstract,
continued repetition of racial comments of the kind Farjah made
might have led to a hostile work environment, no allegation in the
complaint suggests that a plan was in motion to create such an envi-
ronment, let alone that such an environment was even likely to occur.
Navy Federal holds that an employee seeking protection from retalia-
tion must have had an objectively reasonable belief in light of all the
circumstances that a Title VII violation had happened or was in prog-
ress. Thus, we cannot simply assume, without more, that the opposed
conduct will continue or will be repeated unabated; rather, the
employee must have a reasonably objective belief that it will continue
or will be repeated.

   When considering the facts alleged by Jordan in his complaint, no
objectively reasonable person could have believed that IBM’s Mont-
gomery County office was in the grips of a hostile work environment
or that one was taking shape. That is, no objectively reasonable per-
son could have believed that the IBM office was, or was soon going
to be, infected by severe or pervasive racist, threatening, or humiliat-
ing harassment. Jordan had been employed at the location for four
years with nary a racist or abusive incident to speak of. On the day
in question, Jordan heard Farjah speak a single racial epithet while
watching a television news report on the capture of two men who had
terrorized their community. Although Farjah was in Jordan’s presence
at the time, he was not talking directly to Jordan or to any employee.
Based on the complaint, the only reasonable conclusion is that Far-
               JORDAN v. ALTERNATIVE RESOURCES CORP.                  11
jah’s comment was prompted by the unique and surely never-to-be-
repeated capture of snipers in the area.

   Jordan’s proposed amended complaint added allegations that, after
hearing Farjah’s comment, Jordan spoke to several co-workers, two
of whom referred vaguely to some similar statements made by Farjah
in the past. But there is no allegation that any of those earlier state-
ments gave rise to a hostile environment. Indeed, no allegation is
made about where or when such statements were made, or what was
said. Although these observations tended to show that Farjah had a
history of making inappropriate racial comments, there are no allega-
tions that any complaints had been made about them to management.
Moreover, there is no allegation that they were likely to recur at a
level sufficient to create a hostile work environment. To make his
argument, Jordan simply assumes that Farjah would repeat the
remarks that he made before the television set on October 23 at a
level much higher than his past history indicates, yet he makes no
allegations to justify this assumption. He certainly has not alleged that
he expected, or that an objective person would reasonably have
expected, Farjah to repeat what he said on October 23.

   Arguing for a rule that would protect virtually any complaint about
a racist remark, Jordan maintains that as a policy matter, "it is impera-
tive that employees report harassment early" and that, in this case, he
"was acting to prevent a hostile environment from arising." He argues
that the Navy Federal reasonableness requirement stands in tension
with the early reporting policy incentives discussed in Burlington
Industries, Inc. v. Ellerth, 524 U.S. 742, 764 (1998), and Faragher,
524 U.S. at 806, especially because we have held that employers are
not liable under Title VII if a complaining employee has unreasonably
waited many months before reporting a case of actual discrimination,
see Barrett v. Applied Radiant Energy Corp., 240 F.3d 262, 264, 267-
68 (4th Cir. 2001). Employees, Jordan argues, are left in "a double-
bind — risking firing by reporting harassing conduct early, or waiting
to report upon pain of having an otherwise valid claim dismissed."

   Jordan’s dilemma, that the law is inconsistent by both encouraging
and discouraging "early" reporting, is presented at too abstract a level.
The strong policy of removing and preventing workplace discrimina-
tion can and does coexist with Navy Federal’s objective reasonable-
12             JORDAN v. ALTERNATIVE RESOURCES CORP.
ness standard. Jordan overlooks the facts that there can be a difference
between an isolated racial slur and conduct that creates a hostile work
environment, and that objectively reasonable employees can and do
make the distinction. And it is this difference that gives rise to the
undisputed principle that not every offensive comment will transform
a workplace into an abusive one. The principle encapsulated in Navy
Federal’s reasonableness standard is that it sometimes will not be rea-
sonable for an employee to believe that the isolated harassing event
he has witnessed is the first step on the road to perdition. "Title VII
does not prohibit all verbal or physical harassment in the workplace."
Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 80; see also
id. (reasoning that Title VII will not become "a general civility code
for the American workplace" so long as courts pay "careful attention
to the requirements of the statute").

   As the law stands, employees are not subject to conflicting incen-
tives. Complaining employees are protected by Title VII once they
have an objectively reasonable belief that a Title VII violation has
occurred or is in progress, and they have a reasonable amount of time
in which to bring their concern to their employer’s attention. Only at
an impermissibly high level of generality can it be argued that the law
inconsistently encourages employees to report and at the same time
not to report violations, and Jordan’s argument, if accepted, would
lead to the adoption of a new rule that protects employees who have
no reasonable belief that a Title VII violation has occurred or is in
progress and therefore about to occur.

   Jordan’s argument that the Navy Federal rule creates a perverse
incentive for employers to "fire workers quickly before they have
[Title VII] claims" is hyperbolic. Employers who trap employees by
firing those who use their anti-harassment reporting procedures could
very well lose their affirmative defense in cases where employees do
not report suspected violations, for this circuit requires that employers
prove, by a preponderance of the evidence, that their anti-harassment
policies are "effectively enforced" before they may use such policies
to defeat discrimination claims. White v. BFI Waste Servs., LLC, 375
F.3d 288, 299 (4th Cir. 2004).

  Congress limited the scope of prohibiting retaliation claims, and
Navy Federal amply, indeed generously, protects employees who rea-
               JORDAN v. ALTERNATIVE RESOURCES CORP.                 13
sonably err in understanding those limits. We are unwilling to extend
Navy Federal and establish a rule tantamount to a statutory civility
code. Accordingly, we affirm the district court’s conclusion that Jor-
dan’s complaint in this case, as well as his proposed amended com-
plaint, fails to state a claim upon which relief can be granted.

                                  IV

   The remaining counts of Jordan’s complaint, which are grounded
essentially on the same core allegations that support his Title VII
claim, fail to state claims upon which relief can be granted for reasons
similar to or deriving from those supporting dismissal of his Title VII
claim.

                                   A

   With respect to his claims for unlawful retaliation under 42 U.S.C.
§ 1981 and Montgomery County Code § 27-19(c)(1), Jordan
acknowledges that the applicable principles are the same as those for
determining liability under Title VII. See Honor v. Booz-Allen &
Hamilton, Inc., 383 F.3d 180, 188 (4th Cir. 2004) (with respect to
§ 1981); Magee v. DanSources Technical Servs., Inc., 769 A.2d 231,
252-53 (Md. Ct. Spec. App. 2001) (with respect to the Montgomery
County Code). Because there is no actionable Title VII retaliation
alleged, these claims based on the same analysis must also fail.

   Additionally, Jordan relies on § 1981 to assert a claim that the
defendants illegally fired him because of his race. This claim was
properly dismissed because Jordan has made no allegation that his
race was a motivating factor, but merely has stated a legal conclusion
by repeating the elements of the cause of action. See Bass, 324 F.3d
at 765.

   Jordan also claims that "IBM’s conduct constituted other unlawful
behavior" as described in Montgomery County Code §§ 27-19(c)(2)-
(c)(4). Section 27-19(c)(2) prohibits assisting in, compelling, or
coercing discriminatory practices prohibited by the Code. The only
discriminatory practice prohibited by the Code that Jordan alleges is
§ 27-19(c)(1) retaliation, but because he has not stated a claim for
14             JORDAN v. ALTERNATIVE RESOURCES CORP.
which relief can be granted under that provision, he cannot state an
assistance claim under § 27-19(c)(2). The same reasoning compels the
dismissal of Jordan’s § 27-19(c)(3) claim, for obstructing or prevent-
ing enforcement of the Code, and § 27-19(c)(4) claim, for attempting
discriminatory practices prohibited by the Code.

                                   B

  Jordan also purports to assert claims for fraudulent inducement or
breach of contract. He alleges that IBM and ARC, by promulgating
anti-harassment policies outlining steps for alerting supervisors to
workplace harassment, encouraged him to report Farjah’s comment
and then fired him for doing so.

   In Maryland, a fraud claim must allege that a misrepresentation
was made for the purpose of defrauding the plaintiff and that the mis-
representation’s falsity was known to the defendant. See Gross v.
Sussez, Inc., 630 A.2d 1156, 1161 (Md. 1993). But Jordan fails to
allege that the defendants, in creating and distributing their policies,
acted with a purpose to defraud and with the knowledge that represen-
tations made by them were false. The fraud claim must fail for lack
of those essential elements.

   Jordan’s claim for breach of contract must fail because IBM’s and
ARC’s anti-discrimination policies were not enforceable contracts.
While Jordan concedes this fact, he argues that we should apply
promissory estoppel to "prevent injustice." Maryland courts, which
disapprove of the term "promissory estoppel," have incorporated the
Restatement (Second) on Contracts to adopt the analogous doctrine of
"detrimental reliance," a tort that does not sound in fraud. See Pavel
Enterprises, Inc. v. A.S. Johnson Co., 674 A.2d 521, 532 (Md. 1996);
id. at 533 n.29. To show detrimental reliance on a promise, Jordan
must allege a clear and definite promise. But the policies of both IBM
and ARC expressly disclaim creating enforceable obligations. More-
over, the policies do not clearly promise that employees will not be
discharged if they report conduct they believe to be harassment.

                                   C

  Jordan also claims that IBM tortiously interfered with his ARC
employment contract, pleading this claim in the alternative on the
               JORDAN v. ALTERNATIVE RESOURCES CORP.                  15
assumption that IBM was not his joint employer. In response to the
district court’s dismissal of this claim because Jordan was an at-will
employee, Jordan now argues that his ARC employment was contrac-
tual "in nature," albeit not a contract for a fixed term and thus termi-
nable at will.

   In Macklin v. Robert Logan Assocs., 639 A.2d 112, 113 (Md.
1994), the Maryland Court of Appeals noted the existence of a
"broader right" that entitles a plaintiff to sue even when "no contract
or a contract terminable at will is involved" — the right to be pro-
tected from interference with economic relations. Thus, Jordan’s tor-
tious interference claim must be analyzed as a claim for interference
with economic relations. See Alexander & Alexander, Inc. v. B. Dick-
son Evander & Assocs., 650 A.2d 260, 268 n.13 (Md. 1994)
("Interference with a contract terminable at will is analyzed as inter-
ference with economic relations broadly, and not interference with a
specific contract"). Interference with economic relations requires
showing tortious intent and wrongful or improper conduct. Macklin,
639 A.2d at 119. In Alexander & Alexander, the Court of Appeals
held that "wrongful or malicious interference with economic relations
is interference by conduct that is independently wrongful or unlawful"
and went on to identify such conduct as "violence or intimidation,
defamation, injurious falsehood or other fraud, violation of criminal
law, and the institution or threat of groundless civil suits or criminal
prosecutions in bad faith." 650 A.2d at 271 (emphasis added) (internal
quotation marks omitted).

  Jordan has not alleged any conduct that is independently unlawful
and accordingly fails to state a claim upon which relief can be
granted.

                                   D

  Finally, Jordan alleges that he was wrongfully discharged.

   Although the Maryland Court of Appeals acknowledges the general
rule that an at-will employee can be fired at any time, it has also cre-
ated an exception that an employer cannot fire an at-will employee for
a reason that violates a statute or public policy. See Adler v. Am. Stan-
dard Corp., 432 A.2d 464 (Md. 1981). In Adler, the court specifically
16               JORDAN v. ALTERNATIVE RESOURCES CORP.
held that the complaint must allege that the employee’s discharge
"contravened some clear mandate of public policy." Id. at 473. But
such a claim may not become a substitute for violations of public pol-
icy for which a statute provides its own remedies. See Makovi v.
Sherwin-Williams Co., 561 A.2d 179 (Md. 1989).

   While Jordan alleges that his discharge violates "Maryland public
policy[, which] prohibits employers from punishing employees who
report racially offensive behavior that they believe in good faith vio-
lates anti-discrimination laws," Maryland already provides statutory
remedies for employees alleging retaliation, and those laws’ objective
criteria indicate that there is no public policy to protect employees
simply for subjectively acting in good faith. The district court prop-
erly dismissed this claim also.

                               *     *      *

     For the foregoing reasons, the judgment of the district court is

                                                              AFFIRMED.

KING, Circuit Judge, dissenting:

   My colleagues of the panel majority have today concluded that, as
a matter of law, it was not reasonable for an African-American
employee to think that the on-the-job remark made by his IBM co-
worker — "[t]hey should put those two black monkeys in a cage with
a bunch of black apes and let the apes fuck them" — warranted being
reported to his employers as a potential Title VII violation. And, in
the majority’s view, Plaintiff Robert Jordan has not sufficiently
alleged that IBM’s decision to fire him for making that report was
racially motivated. I disagree and write separately to elaborate on my
position. First, in ruling that Jordan has not stated a Title VII retalia-
tion claim, the majority has misconstrued the facts and misapplied the
law, placing employees who experience racially discriminatory con-
duct in a classic "Catch-22" situation.1 Second, its conclusion that Jor-
  1
   Because Jordan’s other retaliation claims, alleged under 42 U.S.C.
§ 1981 and Montgomery County (Maryland) Code section 27-19, rely on
the same legal principles as his Title VII retaliation claim, I also disagree
with the majority’s ruling that those claims were properly dismissed.
                JORDAN v. ALTERNATIVE RESOURCES CORP.                   17
dan has not stated a claim of a racially discriminatory discharge
ignores controlling Supreme Court precedent.

                                    I.

   This proceeding is on appeal after having been dismissed under
Rule 12(b)(6) for failure to state a claim upon which relief can be
granted. In reviewing such a ruling, we are obliged to accept the facts
alleged by Jordan as true, and review those allegations in the light
most favorable to him. See Lambeth v. Bd. of Comm’rs, 407 F.3d 266,
268 (4th Cir. 2005). And a proper application of these principles
undermines the majority’s decision in this case.

   In October 2002, Jordan, an employee of IBM and ARC since
December 1998, was standing near his IBM co-worker, Jay Farjah, in
a television room at their IBM worksite in Maryland. Amend. Compl.
¶ 9.2 They were watching reports on the capture of two snipers (both
African-American) who had terrorized the Washington, D.C. area that
fall. Id. As they watched, Farjah loudly stated his position that "[t]hey
should put those two black monkeys in a cage with a bunch of black
apes and let the apes fuck them" (the "‘black monkeys’ comment").
Id. Immediately after Farjah made the "black monkeys" comment,
Jordan reported it to other co-workers. Id. ¶ 10. Two of those co-
workers related to Jordan that "they had heard Farjah make similar
offensive comments many times before." Id. Armed with this knowl-
edge, and pursuant to IBM’s policy that its employees were obliged
to report racially discriminatory conduct to management, Jordan
advised C. J. Huang and Mary Ellen Gillard, two of his IBM manag-
ers, of the "black monkeys" comment. Id. at ¶¶ 11-12. When Jordan
requested that the IBM managers speak with Farjah and tell him "not
to make such comments," the IBM managers directed Jordan to put
the "black monkeys" comment in writing (and he obliged). Id. at ¶ 12.
Huang then asked Jordan if he had considered the impact that his
  2
   The district court denied as futile Jordan’s motion to amend. In so rul-
ing, however, the court considered the allegations of the Amended Com-
plaint together with those of the Complaint. At oral argument, IBM
conceded that the Amended Complaint’s allegations are before us in this
appeal.
18             JORDAN v. ALTERNATIVE RESOURCES CORP.
complaint might have on Farjah, and suggested that "Farjah may have
been joking." Id. at ¶ 13.

   Thereafter, Ms. Gillard reported to Jordan that Farjah admitted to
having said "they should put those two monkeys in a cage," but that
he denied having made the balance of his "black monkeys" comment.
Amend. Compl. ¶ 15. Jordan then advised Gillard that he wanted to
bring his complaint to the attention of Ron Thompson, IBM’s site
manager. Id. Jordan also discussed the comment with Sheri Mathers,
an ARC manager. Id. at ¶ 14.

   Jordan’s working conditions took a downward turn immediately
after he reported Farjah’s "black monkeys" comment to IBM manage-
ment. Amend. Compl. ¶ 16. Prior to reporting the comment, Jordan
had been authorized to start his work day at 6:30 a.m., which permit-
ted him to pick up his son after school. Id. Without notice or explana-
tion, Gillard changed Jordan’s work schedule, requiring him to report
to work at 9:00 a.m. each day, thereby precluding him from picking
up his son from school. Id. Jordan also received a sudden increase in
his workload. Id. at ¶ 17. And at the office Thanksgiving party,
"Huang made a crude, derogatory remark and gesture to Jordan." Id.
Then, on November 21, 2002 — about a month after he first com-
plained to IBM’s managers of Farjah’s "black monkeys" comment —
Jordan was fired from his job, at IBM’s request. Id. at ¶ 19. Accord-
ing to the allegations, IBM had Jordan fired "because of his opposi-
tion to Farjah’s racially offensive statement." Id. at ¶ 20. In the
alternative, Jordan was fired "because he is African-American," and
his "race was a motivating factor in the conduct and decisions of IBM
and/or ARC." Id. at ¶ 42.

                                  II.

   To begin with, the severity of Farjah’s racially hostile "black mon-
keys" comment merits our consideration. It is plain that a reference
to our African-American fellow citizens as "monkeys" reflects the
speaker’s deep hostility towards them — on the sole basis of their
color. And it is equally clear that such comments constitute profound
insults to our friends in the African-American community. By refer-
ring to African-Americans as "monkeys," the speaker plays on his-
toric, bigoted stereotypes that have characterized them as uncivilized,
                  JORDAN v. ALTERNATIVE RESOURCES CORP.                      19
non-human creatures that are intellectually and culturally inferior to
whites. See, e.g., Jennifer M. Russell, On Being a Gorilla in Your
Midst, or, the Life of One Blackwoman in the Legal Academy, 28
Harv. C.R.-C.L. L. Rev. 259, 260 (1993) (discussing message con-
veyed by gorilla picture placed anonymously in mailbox of African-
American law professor: "‘Claim no membership to the human race.
You are not even a sub-species. You are of a different species alto-
gether. A brute. Animal, not human.’").3 Indeed, our Court probably
understated the impact of such racially charged references in recently
observing that "‘[t]o suggest that a human being’s physical appear-
ance is essentially a caricature of a jungle beast goes far beyond the
merely unflattering; it is degrading and humiliating in the extreme.’"
White v. BFI Waste Servs., LLC, 375 F.3d 288, 298 (4th Cir. 2004)
(quoting Spriggs v. Diamond Auto Glass, 242 F.3d 179, 185 (4th Cir.
2001)).

   In his "black monkeys" comment, Farjah openly opined that the
"black monkeys" should be put in a "cage with a bunch of black apes"
so that the "apes" could "fuck them." While we must endeavor to do
so, our panel is scarcely qualified to comprehend the impact such a
remark would have on the reasonable African-American listener. Suf-
fice it to say that, in a single breath, Farjah equated African-
Americans with "black monkeys" and "black apes," and implied a
savage, bestial sexual predilection acutely insulting to the African-
American community.
  3
   Law Professor D. Marvin Jones, who has researched and written
extensively on the subject, has observed that:
         The Europeans . . . equated "the unknown" with the uncivi-
      lized, and uncivilized men with animals. Hence, it is not surpris-
      ing that the early Roman historian Herodotus reported that
      Africa was filled with "dog eared men, and the headless that
      have eyes in their chests." The historical record is replete with
      examples of Europeans attributing animal characteristics to
      blacks, culminating in controversial conjecture originating in . . .
      seventeenth[-]century England that blacks had sprung from apes.
See D. Marvin Jones, Darkness Made Visible: Law, Metaphor, and the
Racial Self, 82 Geo. L.J. 437, 466 (1993).
20             JORDAN v. ALTERNATIVE RESOURCES CORP.
                                  III.

   In this case, Jordan contends, inter alia, that IBM and ARC fired
him for reporting Farjah’s "black monkeys" comment to IBM’s man-
agers, and that his firing contravened Title VII of the Civil Rights Act
of 1964 (codified at 42 U.S.C. §§ 2000e to 2000e-17). The district
court ruled that his Complaint and Amended Complaint each failed
to state a claim of Title VII retaliation. On appeal, the primary issue
we face is whether Jordan has alleged facts sufficient to show that, in
reporting the "black monkeys" comment to IBM management, he was
engaged in a Title VII protected activity.

   Jordan maintains that, in reporting the "black monkeys" comment
to IBM and ARC, he was reasonably opposing a potential racially
hostile work environment. Title VII has been consistently interpreted
as prohibiting conduct that is "so severe or pervasive as to alter the
conditions of the victim’s employment and create an abusive working
environment." Faragher v. City of Boca Raton, 524 U.S. 775, 786
(1998) (internal quotation marks and alteration omitted). A hostile
work environment is unique among the employment practices that
contravene Title VII, in that such an environment normally develops
through a series of separate acts, which might not, standing alone,
violate Title VII. Indeed, such an environment is usually the sum of
several parts. See Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S.
101, 117 (2002). And whether a hostile work environment exists in
fact can be a bit of a moving target; there is no "mathematically pre-
cise test." See Harris v. Forklift Sys., Inc., 510 U.S. 17, 22 (1993).

   An employee who opposes a hostile work environment is engaged
in a "protected activity" and, thus, cannot be retaliated against. See
Title VII § 704(a), 42 U.S.C. § 2000e-3(a).4 As we have recently rec-
ognized, a Title VII plaintiff need not show that the activity he
opposed has, in fact, contravened some aspect of Title VII. Rather, he
must simply have a reasonable belief that Title VII has been — or is
in the process of being — violated by the activity being opposed. See
  4
   In relevant part, Title VII, at 42 U.S.C. § 2000e-3(a), prohibits an
employer from discriminating against an employee "because he has
opposed any practice made an unlawful employment practice by this sub-
chapter."
               JORDAN v. ALTERNATIVE RESOURCES CORP.                   21
EEOC v. Navy Fed. Credit Union, 424 F.3d 397, 406-07 (4th Cir.
2005); see also Peters v. Jenney, 327 F.3d 307, 320 (4th Cir. 2003)
(concluding, in reliance on decisions under Title VII, that "to show
‘protected activity,’ the plaintiff in a Title VI retaliation case need
only prove that he opposed an unlawful employment practice which
he reasonably believed had occurred or was occurring" (internal quo-
tation marks and alteration omitted)). Accordingly, we are obliged to
vacate the district court’s ruling if Jordan was engaged in a protected
activity when he complained to IBM, i.e., if he reasonably believed
that Title VII was being contravened when Farjah made his "black
monkeys" comment.

   In the majority’s view, Jordan is not protected by Title VII, and
IBM and ARC were thus free to fire him for reporting Farjah’s "black
monkeys" comment, in that he was not entitled to reasonably believe
that such racially charged conduct would either continue or be
repeated. See ante at 10. The majority’s conclusion on this point,
however, relies on its misapprehension of Jordan’s allegations and its
misapplication of the controlling legal principles. As a result, its deci-
sion has placed employees like Jordan in an untenable position,
requiring them to report racially hostile conduct, but leaving them
entirely at the employer’s mercy when they do so.

                                   A.

   The majority maintains that no reasonable person could believe
that Farjah’s racially charged conduct would continue, because it was
prompted by "the unique and surely never-to-be-repeated capture of
snipers in the area." See ante at 11. On this basis, it concludes that
"Jordan simply assumes that Farjah would repeat the remarks he
made before the television set on October 23 at a level much higher
than his past history indicates." Id. at 11. The majority’s position,
however, cannot be reconciled with the allegations of the Amended
Complaint.

   Our inquiry must focus on Jordan, and whether it was reasonable
for him to believe that Title VII was in the process of being violated
when Farjah’s "black monkeys" comment was made. See Navy Fed.,
424 F.3d at 406-07; Peters, 327 F.3d at 320. Even if the capture of
the D.C. snipers was a "unique and surely never-to-be-repeated"
22             JORDAN v. ALTERNATIVE RESOURCES CORP.
event, a reasonable person could readily conclude that, if not con-
fronted, Farjah would continue to make comments analogous to his
"black monkeys" comment. By his Amended Complaint, Jordan has
alleged that he "immediately reported [Farjah’s] remark to several co-
workers," and at least two of them advised Jordan "that they had
heard Farjah make similar offensive comments many times before."
Amend. Compl. ¶ 10 (emphasis added). That information provided
substantial support for Jordan’s reasonable conclusion that there was
nothing unique about the "black monkeys" comment.

   In the majority’s view, the information provided by Jordan’s co-
workers, coupled with the "black monkeys" comment, did not allow
Jordan to reasonably believe that Farjah’s conduct would be repeated.
As the majority sees it, a reasonable person could not make heads or
tails out of such "vague" references "to some similar statements made
by Farjah in the past." Ante at 11. Taking the co-workers’ reports at
face value, however, nothing was vague — Farjah had openly referred
to African-Americans as "black monkeys," and he had made "similar
offensive comments many times before." Amend. Compl. ¶¶ 9-10.
That the specific content, dates, and conditions of Farjah’s earlier
offensive remarks may not have been communicated to Jordan is
beside the point. The reasonable employee — like Jordan, an African-
American — would have no need to question his co-workers to deter-
mine that Farjah had previously voiced racially hostile comments, and
that he was likely to continue doing so. Cf. Matvia v. Bald Head
Island Mgmt., Inc., 259 F.3d 261, 269 (4th Cir. 2001) (recognizing
that victim of harassment is commanded to "report the misconduct,
not investigate, gather evidence, and then approach company offi-
cials"). Accepting Jordan’s allegations as true, he thus possessed an
objectively valid basis for believing that Farjah had made comments
that were "similar[ly] offensive" to his "black monkeys" comment
"many times before." See Amend. Compl. ¶ 10. Jordan was thus enti-
tled to conclude that what he had witnessed and heard in the televi-
sion room was "par for the course."

   Moreover, Farjah’s "black monkeys" comment opened a window
into his soul, revealing to Jordan a racial animus as ignorant as it was
virulent. It is, in my view, entirely reasonable to believe that a person
who — even in a moment of extreme frustration — equates African-
Americans with "black monkeys" and "black apes," and implies that
                JORDAN v. ALTERNATIVE RESOURCES CORP.                   23
they have a bestial sexual appetite, possesses a deep disdain for the
entire black community and would likely repeat his offending con-
duct. The majority’s view, that "Jordan simply assumes that Farjah
would repeat" his racially charged conduct, ante at 11, is thus simply
not supported by the allegations.

                                    B.

   Next, as a matter of law, I do not subscribe to the majority’s view
that, pursuant to Navy Federal, an employee lacks Title VII protection
for reporting racially charged conduct, unless he has "a reasonably
objective belief that it will continue or will be repeated." See ante at
10. On this point, the majority implies that the employee cannot meet
that burden without allegations that "a plan was in motion to create
[a hostile work] environment." Id. This position is simply incorrect,
for at least two reasons. First, requiring an employee to show that a
hostile work environment was being planned imagines a fanciful
world where bigots announce their intentions to repeatedly belittle
racial minorities at the outset, and it ignores the possibility that a hos-
tile work environment could evolve without some specific intention
to alter the working conditions of African-Americans through racial
harassment. Second, Navy Federal concerned an employee who had
opposed a discrete act that itself contravened Title VII, and we had
no reason to consider the circumstances under which an employee
might reasonably believe that Title VII was being violated by a cumu-
lative unlawful practice, such as a hostile work environment.

   Indeed, the Supreme Court has treated hostile work environment
claims in a way that accounts for their unique, additive character. In
Morgan, the Court observed that "[a] hostile work environment claim
is composed of a series of separate acts that collectively constitute
one ‘unlawful employment practice.’" See 536 U.S. at 117. It
instructed that Title VII "does not separate individual acts that are part
of the hostile environment claim from the whole." Id. at 118. And the
Court has recognized that an employer is entitled to assert — in order
to avoid vicarious liability — an affirmative defense based in part on
an employee’s unreasonable failure to head off a hostile work envi-
ronment’s evolution. See Faragher, 524 U.S. at 807; Burlington
Indus., Inc. v. Ellerth, 524 U.S. 742, 764-65 (1998) (the "El-
lerth/Faragher defense"). The Ellerth/Faragher defense, in essence,
24             JORDAN v. ALTERNATIVE RESOURCES CORP.
imposes a duty on an employee to report harassing and offensive con-
duct to his employer. See Barrett v. Applied Radiant Energy Corp.,
240 F.3d 262, 268 (4th Cir. 2001) (recognizing employee’s "duty . . .
to alert the employer to the allegedly hostile environment" (internal
quotation marks omitted)). That duty is intended to further Title VII’s
"primary objective" of avoiding harm, rather than redressing it.
Faragher, 524 U.S. at 806. The Ellerth/Faragher defense thus stands
for the proposition that an employee who unreasonably fails to report
racially hostile conduct cannot pursue a hostile work environment
claim because, by his silence, he was complicit in the conduct. See id.
at 806-07.

   When the cumulative nature of a hostile work environment is con-
sidered, it is clear that employees are protected under Title VII from
employer retaliation if they oppose conduct that, if repeated, could
amount to a hostile work environment. See Alexander v. Gerhardt
Enterprises, Inc., 40 F.3d 187, 190, 195-96 (7th Cir. 1996) (conclud-
ing that employee had reasonable, good-faith belief that Title VII vio-
lation was in progress when co-worker, on single occasion, said "if
a nigger can do it, anybody can do it," and apologized shortly thereaf-
ter). By opposing racially charged conduct that he reasonably believes
could be part and parcel of a hostile work environment, a reporting
employee has opposed the impermissible whole, even absent an inde-
pendent basis for believing the conduct might be repeated. See
Faragher, 524 U.S. at 806-07; see also Morgan, 536 U.S. at 117.
Indeed, in applying the Ellerth/Faragher defense, we require employ-
ees to report such incidents in order to prevent hostile work environ-
ments from coming into being. See Matvia, 259 F.3d at 269
("Faragher and Ellerth command that a victim of . . . harassment
report the misconduct, not investigate, gather evidence, and then
approach company officials."); Lissau v. Southern Foods Serv., Inc.,
159 F.3d 177, 182 (4th Cir. 1998) ("[A]ny evidence that [the
employee] failed to utilize [the company’s] complaint procedure will
normally suffice to satisfy its burden under the second element of the
[Ellerth/Faragher] defense." (internal quotation marks and alteration
omitted)). Only a tortured reading of Title VII can support the propo-
sition that an employee who has acted to avoid complicity in a Title
VII violation has not "opposed any practice made an unlawful
employment practice." See 42 U.S.C. § 2000e-3(a). Indeed, in Bar-
rett, we recognized that an employee’s "generalized fear of retaliation
               JORDAN v. ALTERNATIVE RESOURCES CORP.                  25
does not excuse a failure to report" harassing conduct because "Title
VII expressly prohibits any retaliation against [employees] for report-
ing . . . harassment." See 240 F.3d at 267.

   Without question, Farjah’s "black monkeys" comment is the stuff
of which a racially hostile work environment is made. See White v.
BFI Waste Servs., LLC, 375 F.3d 288, 297-98 (4th Cir. 2004) (perva-
sive use of terms including "boy," "jigaboo," "nigger," "porch mon-
key," "Mighty Joe Young," and "Zulu warrior" created triable issue
of fact on hostile work environment); Spriggs v. Diamond Auto Glass,
242 F.3d 179, 182, 185-86 (4th Cir. 2001) (same for repeated use of
racial slurs, including "niggers," "monkeys," and "black bitch"). On
the allegations here, it was entirely reasonable, in my view, for Jordan
to believe that, in reporting the racially charged "black monkeys"
comment to his employers, he was opposing a racially hostile work
environment. IBM and ARC nonetheless fired him, for simply report-
ing this outrageous comment to them, and they thereby contravened
his Title VII rights.

                                   C.

   As a result of today’s decision, employees in this circuit who expe-
rience racially harassing conduct are faced with a "Catch-22." They
may report such conduct to their employer at their peril (as Jordan
did), or they may remain quiet and work in a racially hostile and
degrading work environment with no legal recourse beyond resigna-
tion. Of course, the essential purpose of Title VII is to avoid such sit-
uations.

   The majority maintains that "[o]nly at an impermissibly high level
of generality can it be argued that the law inconsistently encourages
employees to report and at the same time not to report violations." See
ante at 12. In my view, however, one need not venture into hyperbolic
abstractions; Jordan’s predicament provides a concrete example. Far-
jah’s comment thrust him into the narrows between Scylla and Charyb-
dis.5 By our decision today, Title VII places a duty on employees
  5
  In Homer’s Odyssey, Odysseus is presented with a difficult choice: he
must sail through straits that are bracketed by two monsters, and he is
26              JORDAN v. ALTERNATIVE RESOURCES CORP.
(such as Jordan) to report harassing and racially charged conduct (like
the "black monkeys" comment), but authorizes their employers to fire
them for so doing.

   IBM’s use of the machinery of justice has placed its employees in
exactly that unenviable situation. IBM’s position in this appeal (rati-
fied by the majority’s decision) is that it can, with impunity, fire
employees because they have reported harassing and racially charged
conduct. This position is fundamentally inconsistent with Title VII
and the notion of an effective anti-harassment policy, and it should
alarm IBM’s employees. Yet, as IBM’s lawyer acknowledged at oral
argument, in other judicial forums IBM actually markets its anti-
harassment policy as a model of Title VII compliance, using it as a
basis for the Ellerth/Faragher defense.

                                    IV.

   Finally, Jordan has adequately pleaded a claim of a racially dis-
criminatory firing, in contravention of 42 U.S.C. § 1981. I would thus
also vacate the district court’s dismissal of his racial discrimination
claim. The Supreme Court recently clarified "that an employment dis-
crimination complaint . . . must contain only ‘a short and plain state-
ment of the claim showing that the pleader is entitled to relief.’" See
Swierkiewicz v. Sorema N. A., 534 U.S. 506, 508 (2002) (quoting Fed.
R. Civ. P. 8(a)(2)). In Swierkiewicz, the Court unanimously reversed
the Second Circuit, which had required a plaintiff-employee to plead
the specific facts necessary to establish a prima facie case of employ-
ment discrimination. Id. at 515. In so doing, the Court observed that
"Rule 8(a)’s simplified pleading standard applies to all civil actions,
with limited exceptions" (not including employment discrimination
actions). Id. at 513. Accordingly, the Court concluded that Swier-
kiewicz had stated a valid claim of national origin and age discrimina-
tion, where his complaint "alleged that he had been terminated on

forced to navigate closer to one or the other. One choice, Scylla, is a six-
headed creature who is certain to eat six of his crewman, while the other,
Charybdis, spews forth a whirlpool that poses an uncertain risk to the
entire ship and crew. On the advice of the sorceress Circe, Odysseus
chose Scylla, and six of his men perished.
               JORDAN v. ALTERNATIVE RESOURCES CORP.                  27
account of his national origin . . . and on account of his age," and fur-
ther "detailed the events leading to his termination." Id. at 514.

   Jordan has amply detailed the events leading to his improper termi-
nation, and he has alleged that he was fired for reporting Farjah’s
"black monkeys" comment "because he is African-American," and
that "race was [at least] a motivating factor" in his discharge. Amend.
Compl. ¶ 42. The majority affirms the dismissal of Jordan’s § 1981
racial discrimination claim in a single sentence, not only ignoring the
allegations of the Amended Complaint, compare id., with ante at 13
("Jordan has made no allegation that his race was a motivating fac-
tor"), but contradicting (without acknowledging) a unanimous
Supreme Court decision of only four years ago.6 I disagree and
believe that the district court erred in dismissing Jordan’s § 1981
racial discrimination claim.

  Pursuant to the foregoing, I dissent.7

  6
     The majority’s reliance on our decision in Bass v. E.I. Dupont de
Nemours & Co., 324 F.3d 761 (4th Cir. 2003), is misplaced. In Bass, we
concluded that the plaintiff had not alleged a hostile work environment
claim because she alleged neither conduct sufficiently severe or perva-
sive to create a hostile work environment, nor that any of the "hostile"
acts were motivated by a protected ground. See 324 F.3d at 765. Jordan,
by contrast, has specifically alleged that he was fired (an adverse
employment action) because of his race, or in the alternative that race
was a motivating factor. Amend. Compl. ¶ 42. In so doing, he certainly
provided IBM adequate notice of his racially discriminatory firing claim.
See Swierkiewicz, 534 U.S. at 514.
   7
     I would reinstate two counts of Jordan’s Amended Complaint: Count
One (retaliation for engaging in protected activity, in contravention of
Title VII, § 1981, and Montgomery County Code section 27-19); and
Count Seven (racially discriminatory firing, in violation of § 1981).